                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


John E. Peet,                                         File No. 17-cv-1870 (ECT/TNL)

                Plaintiff,

v.

Michele K. Smith, acting Director MN Hud             ORDER ACCEPTING REPORT
Dept, Lendine Darden, Inv Hud Dept,                   AND RECOMMENDATION
Sue Morfit, New Orleans Court apt,
Mark Z. Jones, Highland Management gr Inc,
Michelle Luna, Housing Specialist HRA,
Debbie Goettel, May of Richfield MN now
Commissioner Hennepin County MN,
Mark Jones, New Orleans Court apt,1

           Defendants.
________________________________________________________________________

       The Court has received the Report and Recommendation of United States

Magistrate Judge Tony N. Leung, issued January 23, 2019 and entered January 24, 2019.

ECF No. 74. No Party has objected to that Report and Recommendation, and the Court

therefore reviews it for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all of the

files, records, and proceedings in the above-captioned matter, IT IS HEREBY

ORDERED THAT:

       1.       The Report and Recommendation [ECF No. 74] is ACCEPTED;



1
       The caption is amended to reflect the Parties as identified in Plaintiff John E. Peet’s
Amended Complaint, filed February 21, 2018 [ECF No. 23], and to remove Parties who
are not named in that amended pleading.
      2.    The motion to dismiss filed by Defendants Debbie Goettel and Michelle

Luna [ECF No. 33] is GRANTED IN PART and DENIED IN PART as follows:

            a.     Counts One through Three are dismissed with prejudice;

            b.     Count Four, to the extent that it asserts claims for monetary relief, is

                   dismissed with prejudice; and

            c.     The motion is denied as to Count Four, to the extent that it asserts

                   claims for injunctive relief.

      3.    The motion for partial dismissal with prejudice filed by Defendants Mark

Jones and Sue Morfitt [ECF No. 37] is GRANTED;

      4.    The motion to dismiss filed by Defendants Department of Housing and

Urban Development Minneapolis Field Office Director Michele K. Smith and Department

of Housing and Urban Development Investigator Lendine Darden [ECF No. 61] is

GRANTED as follows:

            a.     Counts One and Two are dismissed with prejudice; and

            b.     Counts Three and Four are dismissed without prejudice.

      5.    Plaintiff John E. Peet’s motion for summary judgment [ECF No. 52] is

DENIED without prejudice.



Dated: February 11, 2019                 s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
